Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micovic (US 9,613,408). 
As to claim 1, Micovic discloses a method comprising: 
obtaining, using at least one processor, multiple images of a scene including a first image associated with a first exposure value and a second image associated with a second exposure value, each image comprising image data in each of multiple channels of a color space, the first exposure value greater than the second exposure value (fig., 2, 208A-C; col. 3, lines 37-52); 
 decomposing, using the at least one processor, each channel of each image into a base layer and a detail layer (fig. 5, items 50AB, 504B, 516; col. 7, lines 12-13, 40; col. 8, lines 42-50; i.e., color channel before downscaled corresponds to base layer; difference map corresponds to a detail layer) ; 

 combining, using the at least one processor, the base layers and the detail layers based on the blending weight maps to obtain a high dynamic range (HDR) image of the scene (col. 5, lines 41-42;  col. 8, lines 3-21; col. 9, lines 1-19).  
	As to claim 7, Micovic discloses the method of Claim 1, further comprising: preserving saturation details by enhancing blending weights of the base layer of the second image (col. 8, lines 42-50, col. 9, lines 13-19).
As to claims 8, 14, 15, 20, these claims recite features similar to features recited in claims 1, 7.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 2-6, 9-13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUOC TRAN/               Primary Examiner, Art Unit 2668